 



Exhibit 10.2

Aspect Medical Systems, Inc.

Nonstatutory Stock Option Agreement
Granted Under 1998 Director Stock Option Plan

1. Grant of Option.

This agreement evidences the grant by Aspect Medical Systems, Inc., a Delaware
corporation (the “Company”), on [date of grant] to [director name], a director
of the Company (the “Participant”), of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s Amended and Restated
1998 Director Equity Incentive Option Plan (the “Plan”), a total of [insert
number of shares] shares of common stock, $0.01 par value per share, of the
Company (“Common Stock”) (the “Shares”) at $[insert price per share] per Share.
Unless earlier terminated, this option shall expire on [ten years from date of
grant] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended and any regulations promulgated thereunder (the “Code”). Except
as otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2. Vesting Schedule.

This option will become exercisable (“vest”) as to 33.33% of the original number
of Shares on the first, second, and third anniversary of the Grant Date. This
option shall expire upon, and will not be exercisable after, the Final Exercise
Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3. Exercise of Option.

     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.

     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the date of grant of this option, a director of the Company or
any parent or subsidiary of the Company as defined in Section 424(e) or (f) of
the Code (an “Eligible Participant”).

     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraph (d) below, the right to exercise this option shall terminate 60 days
after such cessation (but in no event after the Final Exercise Date), provided
that this option shall be exercisable only to the extent that the Participant
was entitled to exercise

 



--------------------------------------------------------------------------------



 



this option on the date of such cessation.

     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of
180 days following the date of death or disability of the Participant, by the
Participant, provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

            Aspect Medical Systems, Inc.
    Dated: _________  By:         Michael Falvey      Secretary/Treasurer of the
Corporation   

 



--------------------------------------------------------------------------------



 



         

PARTICIPANT’S ACCEPTANCE

     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 1998 Director Equity Incentive Plan.

                PARTICIPANT:
 
             
 
       

  Address:    
 
       

       

 